DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered.
Claims 28, 49, 53 and 56-58 have been cancelled.  Claims 24-27, 29-48, 50-52, 54 and 55 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24-27, 29-48, 50-52, 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended claims 24 and 37 require lecithin “comprising an emulsifier and a humectant.”  While there is support to claim a filling composition comprising lecithin wherein the lecithin, an emulsifier, is capable of functioning as a humectant ([0021]-[0022], [0025]-[0026]), there is no support to claim that the lecithin comprises an emulsifier and a humectant.
As amended claim 27 recites “wherein the lecithin coating the protein-containing solids prevents water from contacting protein of the protein-containing solids coated with the lecithin.  While there is support to claim the lecithin functions as a protectant by providing a protective coating around the reduced-size protein coating solid particles that helps prevent oil in the starch-oil matrix or suspension of the filing from coming into contact with any protein ([0025]-[0026]), there is not support to claim that the protective coating prevents water from contacting protein of the protein-containing solids.
As amended claims 31 and 52
Claims 24-27, 29-48, 50-52, 54  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the recitation “lecithin comprising an emulsifier and a humectant, in an amount of at least 1.5% by filling weight providing more lecithin than needed for emulsification producing excess lecithin in the filling configured as a humectant . . .”, renders the claim indefinite.  It is not clear if Applicants intend to claim wherein the lecithin is combined with an emulsifier (other than lecithin) and a humectant or wherein the lecithin functions as both an emulsifier and a humectant.
Moreover, it is not clear how the lecithin is “configured” to be a humectant.  Is the structure of the lecithin component altered?  
Regarding claim 29, the recitation “wherein the starch is composed of an unrefined flour” renders the claim indefinite because it is not clear if the starch component comprises flour, is a flour or was obtained from a flour.  
Regarding claims 31 and 52, the recitation “further comprising an outer edible shell surrounding  the filling renders the claim indefinite because it is not clear how a filling composition could comprise a shell.  Claim 24, from which claim 31 depends and claim 47, from which claim 52 depends, are directed to an edible filling composition and not to a product comprising the edible filling and a shell surrounding the filling. 
Regarding claim 34, the recitation “wherein the starch is composed of flour having a mesh size of no greater than 30 mesh” renders the claim indefinite because is no clear if the starch component comprises flour, is a flour or was obtained from a flour.
claim 35, the recitation “wherein the filling containing   . . . (d) the balance consisting essentially of (i) lecithin . . ., and (ii) sugar” renders the claim indefinite.  It is not clear how the balance would necessarily only consist essentially of lecithin and sugar given claim 35 is directed to a filling containing ingredients (a)-(d) and allows for additional ingredients.  The transitional phrase “containing” is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP§ 2111.03). 
Regarding claim 40, the recitation “wherein the fat-containing carrier is either a fat containing oil or a fat-containing shortening” renders the claim indefinite because it is not clear when an oil or shortening would not be “fat-containing.”  Is there some other component besides fat in the oil or shortening?
Regarding claim 47, the recitation “lecithin in an amount of at least 1.5% by filling weight comprising an emulsifier and a humectant, . . .”, renders the claim indefinite.  It is not clear if Applicants intend to claim wherein the lecithin is combined with an emulsifier (other than lecithin) and a humectant or wherein the lecithin functions as both an emulsifier and a humectant.  Additionally, the phrases “”comprising more lecithin than needed to suspend the protein-containing solids in the fat-containing carrier by the lecithin that comprises the emulsifier providing at least some excess lecithin in the filling after emulsification that comprises the humectant” renders the claim indefinite because it is not clear if some of the lecithin comprises an emulsifier (different than lecithin) and another, excess portion, comprises a humectant or if the lecithin acts as an emulsifier and a humectant
Claim 50 recites the limitation "the flour" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 47, from which claim 50 is dependent, only requires starch and not flour.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24-26, 30, 32-34, 37, 39, 41-43, 47-55, 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambino et al. (US 2002/0039612) as evidenced by Engelen et al. (“Relating particles and texture perception” – Physiology & Behavior, 86 (2005, pp. 11-117).
Regarding claims 24, 25, 27, 30, 32, 33, 36, 38, 40-43, 45 47, 48, 51, and 54, Gambino et al. disclose a cheese waffle filling comprising 0-10% by weight powdered dairy cream, 0-10% by weight egg, 5-30% by weight fat, 0.5-5% by weight starch and 0-1% by weight emulsifier, including lecithin, and 10-50% by weight sweetener including sucrose (i.e. sugar) ([0022], [0027], [0065]/Example 3).
Given Gambino et al. disclose powdered dairy cream, i.e. protein containing solids, intrinsically the solids would be composed of protein from milk.  Moreover, given Gambino et al. disclose eggs (i.e. protein) broadly, since eggs are known to be used in powdered form, it would have been obvious to one of ordinary skill in the art to have used any form of egg, including powdered, and arrive at the present invention.
Gambino et al. disclose wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch and mixtures thereof  ([0024]).
Gambino et al. does not disclose a filling that requires preservative.  In general, Gambino et al. disclose antimicrobial steps include, for example, cold temperature storage, heat sterilization, aseptic packaging, chemical preservatives, or combinations of these steps ([0016]).  While Gambino et al. disclose a cheese filled waffle comprising from 0.5 to 1% antimycotic preservative, the reference clearly disclose other forms of antimicrobial control could be applied as set forth in paragraph [0016].  
While Gambino et al. disclose a soft filling comprising 1% lecithin, it is the examiner's position that the instantly claimed amount of at least 1.5% and that taught by Gambino et al. are prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Given Gambino et al. disclose emulsifier, i.e. lecithin, in a composition substantially similar to that presently claimed, it necessarily follows that the lecithin would function both as an emulsifier and humectant.
Gambino et al. disclose wherein the filling comprises fat including vegetable oil or partially hydrogenated vegetable oil ([0025]).
Gambino et al. disclose wherein the filling material has a water activity level of less than or equal to 0.95 ([0009]).
While Gambino et al. disclose dairy cream (i.e. protein containing solids) and egg protein (i.e. protein containing solids), the reference is silent with respect to particle size.  
As evidenced by Engelen et al. the presence of particles in food may affect the perception of sensory attributes (Abstract).  Engelen et al. teach that perceived particle size is known to be negatively correlated with perceived roughness (Abstract). 
Given particle size is known to contribute to the perceived texture of a food product, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adjusted, in routine processing, the particle size of the protein-containing particles in the filling of Gambino et al. to obtain a cheese filling with the desired texture characteristics.

Moreover, given Gambino et al. disclose an emulsifier (i.e. lecithin) in an amount and starch in a ratio, with respect to fat-containing carrier, similar to that presently claimed, it necessarily follows that the emulsifier would be in amount greater than needed for emulsification and excess emulsifier in the filling would be available in the filling to absorb water (i.e. the emulsifier, lecithin, is a humectant) and the starch would be in an amount that absorbs fat remaining after suspension of the particles of protein. 
With respect to claims 29, 34, 37, 39 and 42, the recitations “wherein the starch is composed of flour”; “wherein the starch is composed of an unrefined flour”; “wherein the starch is provided by flour”; “wherein the flour is unrefined” ; or wherein the flour is composed at least one of potato flour, wheat flour, corn flour, rice flour, buckwheat flour and rye flour” are interpreted as limiting the source of the starch required by claim 24.  Given Gambino et al. disclose starch, wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch, the limitations of claims 29, 34 and 37 are met.  Here the difference between the inventive product and the prior art is the source of the starch.  The fact that the starch is sourced from a particular flour does not change the end product, starch.  
Regarding claims 26 and 55.
Claims 44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambino et al. (US 2002/0039612) as evidenced by Engelen et al. (“Relating particles and texture perception” – Physiology & Behavior, 86 (2005, pp. 11-117) as applied to claim 47, and further in view of Rees (“Thickeners-A guide to the starches that make pie fillings, sauces and gravies gel”, fine Cooking, Issue 81, December 2008, https://www.finecooking.com/article/thickeners, downloaded 11 May 2021).
Regarding claims 44 and 46, Gambino et al. disclose all of the claim limitations as set forth above.  Gambino et al. disclose a cheese waffle filling comprising 0.5-5% by weight starch wherein the starch is chosen from, but is not limited to, rice starch, wheat starch, tapioca starch, potato starch, arrowroot starch, maize starch, oat starch and mixtures thereof  ([0024]).  Gambino et al. does not disclose wherein the starch is a flour.
Rees teaches starches are known to be used in fillings and sauces to thicken (Introduction).  Rees teaches that starch granules, when heated in liquid, swell and absorb water (How do starches thicken?).  Rees teaches flour is a source of starch and is often used as a replacement for pure starch, e.g. cornstarch (Three common thickeners: flour, cornstarch, and tapioca).  
Gambino et al. and Rees are combinable because they are concerned with the same field of endeavor, namely, the use of starch in edible fillings.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used any type of starch containing flour as a source starch in the waffle filling of Gambino et al. because flour is a known substitute for starches used in food for thickening.  


Response to Arguments
Applicants’ arguments filed 19 November 2020 have been fully considered but they are not persuasive.
Applicants submit “Gambino discloses fillings with water, water everywhere that are cooked to temperatures of between 120ºC (248ºF) and 250ºC (482ºF), which is well above the 41ºC (106ºF) temperature at which many protein denature, before being frozen and which also can require on or more additional microbial steps that include heat sterilization, aseptic packaging, chemical preservative, combinations of these steps.”  Applicants argue “[i]t would be plain old common sense to a person of ordinary skill in the art at the time of the claimed invention that the water-logged fillings Gambino teaches need to be frozen are very different than the filling of the claimed invention that is configured to remain shelf stable at room temperature.”  
It is not clear what part of the disclosure of Gambino et al. teach a composition with excess amounts of water or that is “water-logged.”   In this case, Gambino et al. teach a composition comprising the claimed components.  There are no limitations requiring the claimed edible filling composition comprise a specified amount of water.   Specifically, Gambino et al. teach a filing material having a moisture content of from 5% to 40% wherein the filling material has a water activity level of less than or equal to 0.95 ([0009]).
The fact that the waffle filling of Gambino et al. is processed differently is not germane to the arguments directed to the claimed edible filling composition.  There are no limitations directed to “non-denatured” protein or the exclusion of physical preservation treatments.  
Applicants submit Gambino et al. teaches humectants as distinctly different ingredients than emulsifiers and fail to disclose lecithin as a humectant. Applicants assert Gambino et al. 
Here, Gambino et al. disclose a composition comprising lecithin.  Lecithin is known to exhibit both emulsifier and humectant properties.  Moreover, the fact applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicants argue, “the only filling in Gambino that contain protein is the cheese filling of Example 3 that contains a preservative . . . and can be formed with virtually no protein . . . and contains no humectant.”  Applicants submit “Gambino not only fails to disclose use of lecithin as both an emulsifier and humectant but the disclosure of 1% lecithin in Gambino . . . would have led one skilled in the art to further recognize that Gambino failed to appreciate the problem solved by the filling of the claimed invention.”
Gambino et al. disclose compositions comprising protein in amounts overlapping those presently claimed.  In general, Gambino et al. disclose antimicrobial steps include, for example, cold temperature storage, heat sterilization, aseptic packaging, chemical preservatives, or combinations of these steps ([0016]).  While Gambino et al. disclose a cheese filled waffle comprising from 0.5 to 1% antimycotic preservative, the reference clearly disclose other forms of antimicrobial control could be applied as set forth in paragraph [0016]).  
Applicants submit the “requirement that he filling of claimed invention contain no preservative and have a shelf life of at least six months without fat in the filling migrating out of the filling when stored at room temperature in a sealed drum or barrel has further been ignored and treated as meaningless.”

Applicants submit “Gambino cannot also be relied upon to establish prima facie obviousness of the filling of the claimed invention because Gambino also fails to disclose or teach filling having more lecithin than needed in the filling for emulsification providing excess lecithin in the filling remaining free in the filling to absorb water.”  
In this case, it is the Examiner’s position the instantly claimed amount of at least 1.5% and that taught by Gambino et al. (i.e. 1%) are so close to each other that one would expect them to have the same properties.  As set forth in MPEP 2144.05 I, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Given Gambino et al. disclose protein and a fat-containing carrier in amounts presently claimed, the person of ordinary skill in the art would expect that the 1% lecithin to behave as claimed, i.e. wherein there is “excess” lecithin which can act as a humectant.  There is no evidence on the record demonstrating differences in filling product when 1% versus 1.5% lecithin is included. 
 


The claims are directed to an edible filling composition and not the method of producing.  There is no evidence on the record demonstrating the properties of the claimed invention are different or unexpected from those of the prior art, Gambino et al.
Applicants submit, “nowhere does Gambino teach or even suggest that none of the 5%-30% fat will migrate out of the filling because of being absorbed by the starch.”
In this case, Gambino et al. disclose a composition comprising the claimed ingredients in the claimed amounts, including starch.  The fact applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
 Applicants argue, “Engelen does nothing to overcome at least these deficiencies in Gambino. In fact, one skilled in the art would have never looked to Engelen with Gambino in front of them because Gambino already teach the water in the filling as providing pleasing mouthfeel or mouth texture.”
It is not clear how the effect of water on mouthfeel or mouth texture is relevant with respect to the particle size of the protein solids.  The skilled artisan would seek to optimize the sensory properties, e.g. texture, of the waffle filling disclosed by Gambino et al..  The sensory properties of an edible product such as a waffle filling are not dependent upon one factor, such as water content, rather they are dependent on a multitude of properties, for example, the particle size of solids.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796